Exhibit 10.32

 

Second Amendment

To

2012 Receiver Agreement

Between

EchoStar Technologies L.L.C.

and

EchoSphere L.L.C.

 

This Second Amendment (this “Amendment”) to that certain 2012 Receiver Agreement
by and between EchoStar Technologies L.L.C. (“ETLLC”) and EchoSphere L.L.C.
(“Licensee”) dated January 1, 2012 (the “Agreement”), as amended by that certain
First Amendment dated as of November 7, 2012 (the “First Amendment”), is made as
of this 4th day of November, 2015. Hereinafter, ETLLC and Licensee may be
referred to individually as a “Party” or collectively as the “Parties.”

 

WHEREAS, the term of the Agreement expires December 31, 2015; and

 

WHEREAS, the Parties now desire to amend the Agreement to extend the term of the
Agreement for an additional one (1) year;

 

NOW, THEREFORE, in consideration of the mutual promises set forth herein and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Parties hereby agree as follows:

 

1.                                      Term.                Section 10.1 of the
Agreement is hereby deleted in its entirety and replaced with the following:

 

This Agreement shall commence on the date first written above and shall continue
until December 31, 2016 (the “Term”).

 

2.                                      No Other Amendment. Except as expressly
set forth herein, all of the terms and conditions of the Agreement shall remain
in full force and effect, without any change whatsoever.

 

3.                                      Counterparts. This Amendment may be
executed in two (2) or more counterparts, each of which when executed and
delivered shall be deemed to be an original, and all of which when taken
together shall constitute one and the same instrument. Facsimile signatures and
electronically scanned signatures shall be deemed originals.

 

4.                                      Capitalized Terms. Capitalized terms
used herein, but not otherwise defined, shall have the meaning ascribed to them
in the Agreement.

 

1

--------------------------------------------------------------------------------


 

5.                                      Conflict. In the event there is any
conflict between the terms and conditions of this Amendment and the terms and
conditions of the Agreement, the terms and conditions of this Amendment will
prevail.

 

6.                                      Entire Agreement. The Agreement,
including any Exhibits or Attachments to the Agreement, the First Amendment and
this Amendment constitute the entire agreement between the Parties with respect
to the subject matter hereof and supersede all previous agreements, oral or
written, between the Parties concerning the subject matter hereof. No
modification or amendment of the terms of the Agreement or this Amendment shall
be effective except by a writing executed by both Parties.

 

[SIGNATURE PAGE FOLLOWS]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused their duly authorized
representatives to execute this Amendment as of the date and year first above
written.

 

 

ECHOSTAR TECHNOLOGIES L.L.C.

 

 

 

By:

/s/ David J. Rayner

 

 

Name: David J. Rayner

 

 

Title: Executive Vice President,

Chief Financial Officer and Treasurer

 

 

 

 

 

ECHOSPHERE L.L.C.

 

 

 

 

 

By:

/s/ Steven E. Swain

 

 

Name: Steven E. Swain

 

 

Title: Senior Vice President and

Chief Financial Officer

 

Signature Page to the Second Amendment to the 2012 Receiver Agreement

 

3

--------------------------------------------------------------------------------